Newton, J.
This is a companion case to Scholting v. Scholting, ante p. 850, 164 N. W. 2d 918. The two cases are identical except that the minor plaintiff in the present case is a brother of the minor plaintiff in the preceding case and this case involves the south one-half of the northeast quarter of Section 32, Township 13 North, Range 11 East of the 6th P.M., in Sarpy County, Nebraska.
The two cases were tried together in the district court and but one bill of exceptions is presented here. This case is to be determined on identically the same set of facts and issues as was the preceding case and the same propositions of law are applicable. Its determination is controlled by the opinion and decision in the companion case.
The judgment of the district court is reversed and the cause remanded.
Reversed and remanded.
Walter H. Smith, District Judge, not participating.